Citation Nr: 1536877	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-33 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Service connection for a right knee disability.

2.  Service connection for bilateral shin splints.

3.  Entitlement to a finding of permanence for the total evaluation assigned for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1996 to July 2001.  Although her discharge was under other than honorable conditions, the United States Department of Veterans Affairs (VA) in an August 2012 administrative decision found her service to be honorable for VA compensation and treatment purposes.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by VA's Philadelphia, Pennsylvania, Regional Office (RO), which denied service connection for bilateral shin splint and right knee disabilities, and granted service connection for PTSD, rated 100 percent disabling from January 25, 2012.  The RO also indicated that the total evaluation was not considered permanent and requested a routine future examination in October 2017.

The Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  Such was twice scheduled, for September 2014, and then again in December 2014 following a requested delay by the Veteran.  The hearing was then canceled by the Veteran in faxed December 2014 correspondence, without request to reschedule.

The Board notes that the Veteran was initially represented by an attorney; in August 2014, that attorney's accreditation to represent Veterans before VA was revoked by VA's Office of General Counsel.  In June 2015 correspondence, the Board notified the Veteran that her attorney could no longer represent her, and offered her an opportunity to name a new representative to assist her in her claim.  No response was received, and hence it is presumed that she wishes to represent herself, as per the terms of the letter.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of permanence of the total evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current complaints of right knee pain and bilateral shin splints were not first manifested on active duty service and are not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  The criteria for service connection of bilateral shin splints are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; she did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examinations have been afforded the Veteran with regard to these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is discussed in greater detail below, there is here no evidence of a disease or injury in service, or any indication, however slight, that current complaints may be related to service.  The bare assertion of a claim does not meet the threshold for provision of an examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  No listed condition is diagnosed here, and so the presumption is not applicable.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she desires service connection for a right knee disability and for bilateral shin splints.  VA requested information regarding the basis for her claim in September 2012 correspondence, but she has not responded, other than to reiterate her claim.  The rating decision on appeal and the statement of the case both informed her of the absence of any evidence in support of her claim.

Nevertheless, VA has considered all evidence of record in an attempt to determine some basis for entitlement to the benefit sought.  However, review of service treatment records shows no complaints of or treatment for any knee problems or for shin splints or similar pain.  At most, an October 2000 treatment note reflects a muscle cramp in her calf while swimming.  No chronic complaints of any kind were registered; the July 2001 separation examination was normal.  The Veteran reported at that time that since her last medical assessment/physical examination her overall health was the same, that she had not been seen by a clinician since the last medical assessment/physical examination, and that she had not suffered any injury or illness while on active duty for which she did not seek medical care.  She specifically denied having swollen or painful joints; a bone, joint or other deformity; "trick" or locked knee; or arthritis, rheumatism or bursitis. 

Post service, the veteran has not indicated any treatment for any condition until January 2012, when she first presented to the VA medical center in Philadelphia for treatment.  The first notation of right knee and/or shin problems was in April 2013, when she reported the recent onset of pain when she began to exercise.  In June 2013, she reported that she had experienced right knee and shin pain since 2001.  She reported that the pain had begun when she "got out of the military."  No clear diagnosis of any shin or right knee condition is made, but the veteran is competent to report her pain, and the functional impact it has.  Functional impairment in the right knee is also shown in April 2013 as the clinician noted there was a slight decrease in patellar mobility.  Therefore a right knee disability is shown.  While shin splints were not diagnosed by a medical professional, resolving doubt in the Veteran's favor as to whether she is competent to assert she has shin splints, there is no evidence in support of a finding of a nexus between the claimed disabilities and service.  Neither a right knee condition nor shin splints is shown in the service treatment records and the separation examination was negative for any defect or disability affecting the lower extremities.  The Veteran also denied any symptoms with respect to her lower extremities at the time of separation.  

In August 2012 the Veteran reported that she began to develop problems with her shins during service, that she sought treatment and that she continued to have problems after service.  However, the Veteran's reports that current disability began in service are inconsistent with the findings on separation examination and her reports at that time that she did not have lower extremity symptoms.  To the extent that the current statements conflict with records contemporaneous in time to her separation, her current statements are not found to be credible.  Moreover, the Veteran has been asked repeatedly to provide some basis or rationale for her belief that service connection is warranted for a right knee condition, but she has remained silent.

As the evidence does not support any finding of a nexus between service and any current knee or shin disabilities, entitlement to the benefits sought is not warranted.


ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral shin splints is denied.


REMAND

The Veteran has been granted the maximum, 100 percent, Schedular evaluation for PTSD, effective from January 25, 2012.  However, the RO found that there was a likelihood of improvement in the condition, and indicated that a routine future examination would be scheduled in October 2017 to confirm her continued entitlement to that rating.  

Review of the claims file, to include the May 2012 VA mental disorders examination and VA treatment records and vocational rehabilitation notes from January 2012 to November 2013, fails to clearly indicate whether there has been improvement in the condition, or the prognosis for the Veteran's mental health.  While there are indications and assertions that she is doing better in many respects, some criteria for the total rating, including auditory hallucinations, were still present.

Therefore, and in consideration of the lack of a medical opinion regarding the prospects for recovery, remand for updated VA findings is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a PTSD review/mental disorders examination to assess the Veteran and provide information concerning whether the service-connected psychiatric disability is reasonably certain to remain totally impairing throughout the Veteran's life.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


